Title: From Alexander Hamilton to Aaron Ogden, 22 August 1799
From: Hamilton, Alexander
To: Ogden, Aaron


Sir
New York Augt. 22d.1799

An early preparation for Winter Quarters will conduce to the comfortable accommodation of the Troops, and is the more necessary as sufficient Barracks no where exist in which they may be quartered in entire Corps; a circumstance extremely desirable.
It is therefore conceived that it may be found most eligible to hut the Troops during the ensuing Winter.
Some point in the vicinity of the Raritan in the State of New-Jersey has been thought of as a fit station for three Regiments, (the 10th. 11th. 12th.). I request that you will, without delay, cause a careful examination to be made in that Quarter whether a fit situation can be found for the purpose. It must of course have upon it Wood sufficient and proper for the construction of the huts and for fuel; a convenient and adequate supply of good Water; a healthful site and a plentiful surrounding Country are also indispensable requisites. It is most desirable to procure the ground upon hire, as it may never be wanted but for the special occasion, and it might not be easy afterwards to dispose of it. But if this should prove intirely impracticable, inquiry must be made as to the price for which it can be purchased.
Though the vicinity of the Raritan be mentioned, yet, if there be no fit position there, it must be sought for at some other point in the State of New Jersey; preferring a Station as nearly intermediate as maybe to Philadelphia and New York.
It being part of the Duty of the several Contractors to provide Quarters for the Troops you may as far as you think adviseable avail yourself of their aid.
But it is my desire that you will devote your personal attention to the subject; Nor is any time to be lost. When the necessary examination shall have been made you will report the result with all the particulars including the terms of hire or purchase to me for final Direction.

If I recollect rightly there are Barracks at Amboy. Will you make enquiry as to their present State, the number they will accommodate and the repairs they may require.
With great consideration   I am Sir   Yr. obedt. servant
A Hamilton
Col: Ogden
